In related child custody and visitation proceedings pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Suffolk County (MacKenzie, J.), dated November 3, 2005, which, inter alia, denied her petition for visitation.
*465Ordered that the order is affirmed, with costs.
The mother failed to establish changed circumstances sufficient to warrant modifying a custody order dated May 2, 2002, entered upon the parties’ stipulation, which awarded the father sole custody of the parties’ four children and effectively denied her visitation. Based on the record before it, the Family Court providently exercised its discretion in denying the mother’s petition for visitation (see Family Ct Act § 652 [b] [ii]; see also Friederwitzer v Friederwitzer, 55 NY2d 89, 95 [1982]; Messinger v Messinger, 16 AD3d 562, 563 [2005]; Matter of Manos v Manos, 282 AD2d 749 [2001]). Schmidt, J.P., Adams, Skelos and Covello, JJ., concur.